Citation Nr: 1229398	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim of entitlement to service connection for PTSD.  [Despite any actions of the RO in this regard, the Board must decide whether new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for PTSD has been received prior to considering the merits of that underlying issue.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).]  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  The Board notes that no additional evidence has been received.

As discussed in detail below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD.  The underlying service connection issue has been recharacterized as noted on the title page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This underlying service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  
FINDINGS OF FACT

1.  In an unappealed December 2000 rating decision, the RO denied service connection PTSD.

2.  Evidence received since the December 2000 denial of service connection for PTSD relates to an unestablished fact necessary to substantiate this issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's December 2000 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final December 2000 decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
II.  New & Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In March 2000, the Veteran filed a claim for service connection for PTSD.  In an unappealed December 2000 rating decision, the RO denied service connection for that condition, finding that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Veteran did not file a notice of disagreement (NOD), and the December 2000 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

In March 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  In a June 2009 rating decision, the RO declined to reopen this claim, finding that newly submitted evidence "does not show . . . aggravation in service of [PTSD]."  

At the time of the prior final rating decision in December 2000, the November 2000 VA examiner specifically determined that the Veteran did not meet the DSM-IV criteria for PTSD. Accordingly, the RO denied service connection for PTSD, and the etiology was not addressed.  Significantly, evidence submitted since the December 2000 rating decision includes VA treatment records dated from February 2009 to December 2010.  These records contain various psychiatric diagnoses, to include PTSD, obsessive compulsive disorder (OCD), dissociative disorder, and possible attention deficit hyperactivity disorder (ADHD).

This additional evidence is new (as it did not exist at the time of the December 2000 determination) and directly addresses the unestablished fact of the presence of a current PTSD disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for PTSD is warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for PTSD having been received, the appeal is granted to this extent only.  

REMAND

The Veteran contends that he developed a psychiatric disability as a result of physical assaults/harassment by fellow serviceman and one instance of sexual assault by a higher ranking serviceman.  He asserts that on one occasion another  serviceman threw a chair at him.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see generally Cotant v. Principi, 17 Vet. App. 116 (2003).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).

Here, the August 1996 enlistment examination contains a normal psychiatric evaluation.  Service treatment records (STRs) establish that in May 1998 the Veteran sought treatment for uncontrolled anger and rage that had started several weeks earlier.  He was stationed in Okinawa at the time.  The Veteran related that his wife was a heroin addict and had been living with another man for approximately three weeks.  His requests for emergency leave had been denied.  He worked in the mess hall, and had broken three cases of dishes out of anger.  He had also stabbed a marble counter with a butcher knife.  He complained of feeling exhausted, fatigued, and stressed.  He stated that he had experienced similar feelings of anger and rage before.  His mother was hospitalized for a mental condition when he was a child, and his father physically abused him.  He was thrown out of the house at the age of twelve, after which he was institutionalized and diagnosed with ADHD.  He subsequently was diagnosed with OCD.  The Veteran was eventually adopted by a friend's parents.  He enrolled in military school at the age of 14, but left two years later because of a "hazing incident" and enlisted in the Marine Corps.  He reportedly had filed a lawsuit against the school.  He specifically denied having any problems since entering service.  He had graduated from boot camp as honorman and was meritoriously promoted.  The initial assessment was "difficulty coping with stress."

The Veteran was evaluated by a psychiatrist the following day.  The doctor noted that the Veteran's dysfunctional past history also included two suicide attempts - he had cut his wrist at age 14, and had jumped off a bridge into traffic at age 16.  He had been prescribed Ritalin, as well as Prozac and Zoloft for "excessive temper."  He had been arrested twice for beating his brothers.  He had abused alcohol and drugs, but had been clean for four years.  He had lived in foster homes and on the streets.  He reportedly left military school after someone sexually assaulted him.  His previous girlfriend had been killed by a gang member who was shooting at the Veteran.  He acknowledged having obsessive compulsive disorder (OCD), but stated that he had developed coping mechanisms and "learned to handle it."  He enjoyed being part of the Marine Corps because of its stability and structure.  

The Veteran was fully oriented during the evaluation.  Speech was normal.  There was good eye contact.  He was courteous and cheerful.  Mood was mildly depressed, but affect was bright.  Judgment was not impaired.  Axis I diagnoses included OCD, mild and not interfering with military duties, and a history of polysubstance abuse in full sustained remission.  Axis II diagnoses included antisocial personality disorder with borderline traits.  The doctor found the Veteran to be fit for duty and suitable for military service.  He noted that there were two confirmed reports that the Veteran had functioned well in the Marine Corps.  He prescribed Prozac for OCD, and noted that it might help the Veteran's impulse control.

A May 1998 dental record confirms that the Veteran had recently started taking Prozac.  

Ten months later, in March 1999, the Veteran requested to be evaluated for therapy.  He had reportedly been evaluated by a private psychologist as part of his lawsuit against the military school, and wished to continue therapy while in service.  He mentioned that he had been diagnosed with ADHD as a child and that he had "behavioral difficulties" growing up.

The Veteran was evaluated by a military psychologist in May 1999.  He was stationed in Hawaii at the time.  He related that he had stopped taking Prozac.  He stated that he had been sexually assaulted by classmates at a military academy prior to service, and that he was requesting therapy for this incident.  He reported that recently some soldiers in his unit had harassed him and accused him of being gay, which he adamantly denied.  He believed he was being picked on because he was an "easy target."  Initially, he was able to cope with the harassment and not let it bother him, but he had begun to "feel as though the traumatic incident which occurred at the military academy was happening all over again."  He stated that the previous incident had started the same way.  The Veteran complained of heightened arousal, increased sensitivity to his surroundings and others' movements, sleep disturbance, increased anxiety, feelings of uncontrollable anger, depressed mood, and avoidance of certain people and areas.  He had reportedly been diagnosed with PTSD by a civilian psychologist.  He stated that his OCD did not interfere significantly with his daily activities like it did when he was younger because he had learned various distraction and focusing techniques.  

The Veteran was neat, fully oriented, and cooperative.  There was good eye contact.  Speech was normal.  Thought process was logical, linear, and goal-directed.  Thought content was focused on anxiety related to harassment by peers.  There was no evidence of psychotic processes or delusional disorder.  His stated mood was "okay" with mood-congruent, euthymic affect.  Insight, judgment, and impulse control were good.  Axis I diagnoses included PTSD, chronic, and OCD, mild - not interfering with military duties.  The doctor noted that the Veteran had antisocial and borderline personality traits, but found him psychologically fit for full duty.  The Veteran expressed his desire to continue regular therapy with a civilian psychologist.  He agreed to meet with the military doctor on a monthly basis "to determine progress in therapy and whether his symptoms are interfering with military activities."  

In June 1999, the Veteran reported increased anxiety and fear due to daily harassment by peers in his unit.  His stated mood was "not good, anxious, scared."  He reported that therapy with a civilian psychologist was helpful.  However, the daily harassment was causing flashbacks to when he was sexually assaulted at military school.  He stated that since arriving at his current unit, certain peers had harassed him about being gay.  The harassment had increased over time to include threats of harm - someone had thrown a chair at him recently - while other people had entered his room to harass him.  The Veteran had not reported the harassment for fear of reprisal and further harassment.  He indicated that he had not arrived at his unit "under the best of circumstances."  He had trouble coping with the harassment due to the fact that he had previously been sexually assaulted by a male.  He expressed anxiety about being in the Marine Corps.  The doctor wrote "we discussed the possibility of administrative separation based on his pre-existing condition of PTSD, which is being exacerbated by military stressors."  He discussed the Veteran's situation with the unit doctor, who indicated that the Veteran could be moved out of his unit and barracks.  The Axis I diagnoses were continued.  The doctor recommended that the Veteran be left behind moved to another unit and barracks while his unit "went PTA."

One week later, the Veteran reported feeling anxious and scared because he had not been removed from either his barracks or unit.  He had expressed his concerns to his first sergeant, and was now concerned that the harassment would get worse.  He reported continued sleep disturbance, fears of being beaten and/or sexually assaulted, and feelings of mistrust.  The doctor concluded that the Veteran's PTSD was interfering significantly with his occupational functioning.  He noted that the continued harassment imitated the circumstances of the Veteran's pre-service sexual assault and was creating a sense of anxiety, which the Veteran was having trouble managing.  He diagnosed PTSD, chronic and pre-existing.  He recommended that the Veteran be administratively discharged as the military environment was not conducive to recovery from his condition.

In July 1999, the Veteran called the doctor and informed him that he had been moved to another unit and barracks, which he felt would bring more attention to him.  The doctor advised the Veteran that his unit was "attempting to work with the situation" and advised that he "try to go along with it."  Later that day, the Veteran's "surrogate father/big brother" called the doctor and expressed his concern about the Veteran because of increasing nightmares and stress.  Two weeks later, the Veteran called the doctor and stated that "when [I] left for PTA the only people that 'knew' were [my] chain of command."  Now that he was back, "everyone knows."  Otherwise, things were going smoothly.

In August 1999, the Veteran reported that things had been progressing smoothly despite some minor harassment.  He was managing well despite his anxiety about getting out of the Marine Corps.  He denied any traumatic dreams or undue anxiety.  He was still seeing a civilian psychologist.  Later that month, the doctor indicated that the Veteran's PTSD diagnosis had not changed.  

An August 1999 separation examination report contains a normal psychiatric evaluation.  On the accompanying medical history report, the Veteran indicated problems with depression or excessive worry.  He noted that he was seeing a civilian psychologist "for PTSD for hazing incidents in high school."  The clinician noted that the Veteran reported depression since February 1998.

The Veteran underwent a VA PTSD examination in November 2000.  He claimed that he had developed PTSD after being harassed and called gay and that it was for this reason that he saw a military psychologist during service.  He related that his father had physically abused him.  He denied a history of psychiatric hospitalization or legal problems.  [The Board notes that no mention was made of the incident that reportedly occurred during high school.]  He admitted to anger and "impulses to hurt others."  He also admitted to thoughts of suicide.  Social functioning was fair.  The Veteran was neatly dressed and groomed.  Eye contact and speech were normal.  Mood was euthymic and affect was appropriate.  Short-term memory was within normal limits.  The examiner made no Axis I diagnosis, stating that the Veteran did not meet the DSM-IV criteria for PTSD.  He did, however, diagnose an Axis II histrionic personality disorder.

Post-service VA treatment records dated from February 2009 to April 2010 contain various psychiatric diagnoses, to include PTSD, OCD, ADHD, and dissociative disorder.  At least one clinician has remarked on the Veteran's complicated psychiatric picture.

In February 2009, the Veteran reported that he had been subjected to sexual, verbal, emotional, and physical abuse by non-commissioned officers (NCOs) during service.  He stated that a Naval officer had assaulted him in Guam, but there was no anal intercourse.  After this incident, he was "singled out" and ostracized by peers and NCOs.  He reported feeling very frightened and was constantly under a high level of stress.  He started sleeping with a knife next to him.  He was in Guam for thirty days, after which he transferred to Hawaii.  The verbal abuse and threats continued there, and he eventually saw a military psychiatrist.  Physical abuse started (fist fights, chair broken over his back) after word got out that he was going to be discharged from the military.  The Veteran related that he had been in therapy off and on for 10 years, and was reportedly diagnosed with dissociative disorder in 1999.  

He related a history of nightmares since childhood, although his nightmares as an adult were different and had actually stopped a few years earlier.  The Veteran was a dance instructor and had switched offices recently.  Since then, his mood and appetite had improved.  He had a lost a managerial position after a severe loss of temper and expressed guilt feelings associated with that incident.  He was not currently depressed, but had felt that way prior to his office change.  He reported passive death wishes in the past.  He denied current or past suicidal ideation.  The Veteran had not had intrusive thoughts about the incident in the Marine Corps for "years" and reported significant memory loss of the traumatic event.  He reported a history of failed relationships in part due to his "rage."  He had avoided coming to VA for years and related that he had "never filed for service connection."  He avoided anything with the military and had trust issues with males and authority figures.  He avoided crowds and large groups.  He continued to sleep with a knife for 2-3 years after discharge.  He had problems with aggression after leaving the service and was easily startled.  The Veteran stated that he had made a conscious effort to deal with these symptoms and consequently many of them had abated.  He reported mood swings that were usually short lived.  The Veteran reported that he had been hospitalized and diagnosed with ADHD as a child, but had discontinued the medication because he did not like it.  He had started drinking in high school.  His drinking escalated during service to the point where he was drinking more than a gallon of hard liquor a day.  His continued to drink heavily after service, but had quit 2-3 years earlier.  

With respect to whether there was a history of sexual/physical/emotional abuse, the clinician wrote "needs further assessment."  He noted that the Veteran reportedly was sexually abused by an older peer in high school.  At one point in the report, the clinician noted that the Veteran met the DSM-IV criteria for PTSD based on non-combat trauma.  Axis I diagnoses included PTSD, in partial remission, preliminary; alcohol abuse in full remission; and nicotine dependence in full remission.  However, later in the report, the clinician wrote "[the veteran] currently doesn't quite meet criteria for PTSD, but definitely did before he made a conscious decision to help himself."  
 
In April 2009, the Veteran volunteered for a military sexual trauma study.  He was initially approved for the study.  However, two weeks later it was determined that the Veteran was not eligible after he stated that his worst traumatic stressor was a physical assault during service.

In August 2009, the Veteran was treated for increased depression.  He admitted that he had not been taking his medication.  He denied any current or previous suicide attempts.  His medication was restarted.

In September 2009, the Veteran indicated that he had been denied service connection for PTSD.  He felt the reason was because he had not been admitted into the military sexual trauma study.  The clinician reminded the Veteran that he was not admitted into the study because during the baseline assessment he endorsed symptoms of PTSD in reaction to a physical assault he suffered during service.

A December 2009 treatment record contains the following notation:   "As the provider who originally enrolled this patient [in the military sexual trauma study] is no longer employed at the VA, this addendum [to the April 2009 record] serves as a request for the Research Enrollment Note title to be changed to a Historical Research Enrollment Note and the clinical warning removed from this patient's CPRS chart." 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).

Furthermore, the pertinent regulation provides that, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.304(f)(1). 

Here, the Veteran has been diagnosed as having multiple psychiatric disabilities, to include PTSD.  Several VA mental health professionals have associated the Veteran's PTSD with an in-service assault.  STRs establish that some type of assault occurred during service, although the exact nature of that assault (sexual as opposed to physical) is unclear.  Thus, the Board resolves all reasonable doubt in favor of the Veteran and concedes the Veteran's personal assault stressor.  See id.

However, the etiology of any current psychiatric disability remains unclear.  As noted above, the Veteran's treating psychologist during service opined that the Veteran had PTSD that pre-existed his service.  This report was based on the Veteran's self-reports of harassment and assault by fellow students prior to service, and by fellow servicemen during service, as well as his representation that his civilian therapist had diagnosed PTSD.  The Board is concerned that the Veteran has given inconsistent statements with respect to the nature of the assaults.  Also, it is unclear whether the civilian psychologist's PTSD diagnosis was rendered before or during the Veteran's active service.  Furthermore, there are indications that the Veteran may have had a personality disorder that pre-existed his active duty.  Finally, the Board notes that the separation examination contained a normal psychiatric evaluation.  Thus, a remand is necessary in order to obtain an opinion as to whether any currently diagnosed psychiatric disability clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).
In addition, as discussed above, the Veteran has made repeated references to a lawsuit that he filed against his military high school related to some type of assault that occurred while he was a student there.  He reportedly received a mental health evaluation in connection with that lawsuit.  Because the incurrence of any pre-service assault and mental health treatment is pertinent to the current claim for service connection for an acquired psychiatric disability, to include PTSD, on remand the agency of original jurisdiction (AOJ) will need to contact the Veteran to obtain information from him concerning the nature, type and dates of any private mental health treatment received prior to, during, and after service.  Following the receipt of the Veteran's response, the AOJ will then need to obtain records related to the treatment received.  In addition, the AOJ will need to request that the Veteran provide pertinent information concerning the reported lawsuit that he filed against his military high school based on an alleged assault.  Depending on the response received, the AOJ will then need to obtain copies of any available records related to this legal action. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request any additional identify information that he may be able to provide, to include the names, dates and locations of all private mental health treatment he received prior to, during, and after service.  After obtaining release of information forms where necessary, acquire any such records referenced by the Veteran and associate them with the claims file.  Attempts made to obtain the documents should be documented in the claims file.  All such available reports should be associated with the claims file.

2. Contact the Veteran and request that he provide information concerning the lawsuit that he reportedly filed against his military high school due to a claimed assault prior to service.  After obtaining release of information forms where necessary, acquire any such records referenced by the Veteran and associate them with the claims file.  Attempts made to obtain the documents should be documented in the claims file.  All such available documents should be associated with the claims file.

3. Following the completion of the above, schedule a VA mental disorders examination by an appropriate medical professional.  The purpose of the examination is to determine the nature, extent, and etiology of any psychiatric disorder, to include PTSD, that the Veteran has.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests and studies should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  For any psychiatric disability, to include PTSD, diagnosed on examination, the examiner should answer the following questions:

(a) Did such disability clearly and unmistakably pre-exist the Veteran's enlistment into active duty?  

(b) For any currently diagnosed disorder found to have pre-existed the Veteran's active duty, was it clearly and unmistakably not aggravated by any incident during service? [Aggravation means worsened beyond the natural progression of the disease.]
(c) If a currently diagnosed disorder was found not to have pre-existed the Veteran's active duty, is it at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service.

In answering these questions, the examiner must specifically address the relevant STRs (including the August 1996 enlistment examination and the August 1999 separation examination) and all relevant post-service treatment records.  In addition, the examiner should assume that, as the Veteran has asserted, he was the victim of a physical and/or sexual assault during service.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the issue remaining on appeal-entitlement to service connection for a psychiatric disability, to include PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


